DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-23 are pending and are subject to this Office Action. Claims 1, 4, 14, 19 and 21 have been amended.

Response to Amendments
The Examiner acknowledges Applicant’s response filed on 06/21/2021 containing amendments and remarks to the claims.
The objections to claims 4 and 14 for minor informalities are withdrawn due to amendments made to the claims.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 06/21/2021, with respect to the rejections of claims 1-20 under 35 U.S.C. 102 and 103, respectively, have been fully considered and are persuasive. The Applicant has amended the claims to incorporate limitations that were not previously presented and the prior art of record Clark, Krawczyk and Casey, fail to disclose transalkylation of a feedstock comprising naphthalene, m-cymene, and at least one of benzene and toluene. Therefore, the rejections of claims 1-20 under 35 U.S.C. 102 and 103, respectively, have been withdrawn. 
Applicant's arguments filed 06/21/2021 in regards to the rejection of claims 21-23 over Schlosberg have been fully considered but they are not persuasive.
On pages 10-11, the Applicant argues that Schlosberg fails to teach a feedstock comprising naphthalene and m-cymene.
The Examiner does not find the Applicant’s argument persuasive. Schlosberg discloses that the aromatic feedstock comprises naphthalene and alky-substituted benzene, wherein the alkyl-substituted benzene comprises m-cymene (col. 5, lines 20-34). Therefore, Schlosberg is considered to make obvious the newly added amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 19 have been amend to recite “wherein the aromatic feedstock comprises 1 to 50 wt% of naphthalene, based on the total weight of the aromatic feedstock, and the alkyl-substituted benzene comprises m-cymene”. 
It is first noted that the specification fails to disclose or support the range of 1 to 50 wt% of naphthalene, based on the total weight of the aromatic feedstock. The specification explicitly discloses that the transalkylation feedstock has a naphthalene concentration of 5 to 50 wt% in paragraph [0071]. Furthermore, the specification fails to support an aromatic feedstock comprising 1 to 50 wt% naphthalene, m-cymene, and at least one of benzene and toluene. The specification discloses different transalkylation reactions which are not disclosed as being combinable and does not provide any support or examples of a feedstock comprising naphthalene, m-cymene and at least one of benzene and toluene. A feedstock comprising naphthalene and alkylbenzenes is disclosed as one embodiment of a liquid phase transalkylation process and a feedstock comprising C9+ aromatics (e.g. alkylbenzenes) and at least one of benzene and toluene is disclosed as a separate embodiment ([0060]-[0064]; [0070]; Examples 1-16 compared to Examples 17-18). Furthermore, m-cymene is not recited in the specification as argued by the Applicant in the remarks dated 06/21/2021. Paragraph [0016], [0025] and Table 1 fail to disclose m-cymene. At most, Table 2 recited methylpropylbenzenes, however, such a disclosure does not necessarily support the presence of m-cymene nor support the amendment to specifically recite m-cymene. 
Upon further consideration of the Applicant’s remarks, the Examiner has determined that citations that supposedly support the amendment of m-cymene are not present in the present application, but rather a co-pending Application 16/071,408. The specification of the instant application and 16/071,408 are not equivalent and therefore it is evident that the amendments made to the present application are not supported and are new matter. Due to the clear errors in the amendments and combination of distinct embodiments which is not supported by the specification, a prior art rejection for claims 1-20 is being withheld at this time and until the Applicant addresses the 112 rejections presented in this office action. 
Claim 21 has been amended to recite “A method for producing xylenes….wherein the alkyl-substituted benzene comprises m-cymene…and producing xylenes from the transalkylation effluent”. The specification fails to discloses or reasonably suggest that exposing a feedstock comprising 5 to 50 wt% naphthalene and one or more alkylbenzenes comprising m-cymene produces a transalkylation effluent comprising xylenes. The specification also fails to disclose or suggest that xylenes are produced from a transalkylation effluent produced from transalkylation of a feed comprising naphthalene and m-cymene. The Examiner notes that “producing xylenes from the transalkylation effluent” is indefinite because it is not clear if the transalkylation effluent is converted into xylenes, thereby producing xylenes from the transalkylation effluent, or if xylenes are separated from the transalkylation effluent which comprises xylenes. See the 112(b) rejection below for further details. Similarly as discussed above, the recitation of m-cymene is not supported by the specification as there is no recitation of m-cymene within the specification or original claims. Therefore, claim 21 is considered to contain new matter. While amendments to claim 21 are considered new matter, a prior art rejection is being provided for claims 21-23 because while the specification fails to disclose xylenes as being present in the transalkylation effluent, the Applicant may provide evidence that xylenes would be inherently produced in the process. Additionally, while m-cymene is not supported by the specification, the Examiner acknowledges that the specification mentions methylpropylbenzenes which may or may not comprise m-cymene. The Applicant could provide evidence or declaration/affidavit showing that the methylpropylbenzenes used in the specification examples comprise m-cymene specifically. 
Claims 2-18, 20 and 22-23 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claims 1, 19 and 21. 
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the alkyl-substituted benzene comprises m-cymene" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite that the feedstock comprises alkyl-substituted benzene. For purposes of examination, the C9+ aromatics is considered to comprise m-cymene.
Claim 1 is indefinite for reciting “producing xylenes from the transalkylation effluent” because it is unclear if the limitation is requiring an additional reaction step to convert the transalkylation effluent and produce xylenes or if the xylenes are already present in the transalkylation effluent and are merely being separated from the effluent. The specification does not discloses or suggest that there is an additional reaction or process step that converts a transalkylation effluent in to xylenes and it would appear that the xylenes are merely being separated from the transalkylation effluent as a C-8 aromatics stream as recited in paragraph [0069]. 
Claim 19 recites the limitation "the alkyl-substituted benzene comprises m-cymene" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 does not recite that the feedstock comprises alkyl-substituted benzene. For purposes of examination, the C9+ aromatics is considered to comprise m-cymene.
Claim 19 is indefinite for reciting “producing xylenes from the transalkylation effluent” because it is unclear if the limitation is requiring an additional reaction step to convert the transalkylation effluent and produce xylenes or if the xylenes are already present in the transalkylation effluent and are merely being separated from the effluent. The specification does not discloses or suggest that there is an additional reaction or process step that converts a transalkylation effluent in to xylenes and it would appear that the xylenes are merely being separated from the transalkylation effluent as a C-8 aromatics stream as recited in paragraph [0069]. 
Claim 21 recites the limitation "the alkyl-substituted benzene comprises m-cymene" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It would appear that the alkyl-substituted benzene is the one or more alkylbenzenes and therefore for purposes of examination, the one or more alkylbenzenes are considered to comprise m-cymene.
Claim 21 is indefinite for reciting “producing xylenes from the transalkylation effluent” because it is unclear if the limitation is requiring an additional reaction step to convert the transalkylation effluent and produce xylenes or if the xylenes are already present in the transalkylation effluent and are merely being separated from the effluent. As discussed above in the new matter rejection, the specification fails to disclose or reasonably suggest whether or not xylenes are present in the transalkylation effluent from a feedstock comprising naphthalene and m-cymene. Since the specification does not discloses or suggest that there is an additional reaction or process step that converts a transalkylation effluent in to xylenes, then it would appear that the xylenes are merely being separated from the transalkylation effluent. However, the Examiner again reminds the Applicant that there is no support for xylenes being present in the transalkylation effluent produced from transalkylation of a naphthalene stream as disclosed in paragraph [0070] and Examples 17-18.
Claims 2-18, 20 and 22-23 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claims 1, 19 and 21. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schlosberg et al. (U.S. Patent No. 7,241,930, cited in the IDS dated 07/19/2018).
In regards to claim 21, Schlosberg discloses a process for transalkylation of aromatic fluids comprising exposing a feedstock comprising naphthalene and one or more alkylbenzenes including m-cymene to a transalkylation catalyst to form a transalkylation effluent (Abstract; col. 3, lines 35-52; col. 5, lines 20-30). Schlosberg discloses that the feedstock may comprise naphthalene in an amount within the claimed range of 5 to 50 wt% and provides an example having 20.4% naphthalene (col. 6, lines 20-54; col. 11, lines 59-63). 
Schlosberg does not appear to explicitly disclose that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01, the transalkylation effluent comprises 99.% or more aromatic compounds and an aniline point of 15oC or less. 
However, Schlosberg discloses that the process may be carried out in liquid phase and that the feedstock may comprise aromatic fluid compositions (col. 9, lines 41-48), which reasonably suggests that the process may be operated such that the mole fraction of aromatics in the liquid phase in the feedstock relative to the total amount of aromatic compounds in the feedstock is at least about 0.01, more specifically the molar ratio would be 1 as all the aromatic compounds would be considered in the liquid phase. The claimed range of at least 0.01 overlaps the mole fraction suggested by the prior art and is therefore considered prima facie obvious. 
In regards to the effluent comprising 99.0% or more aromatics and aniline point of 15oC or less, it is noted that Schlosberg discloses the same liquid phase transalkylation process utilizing a similar feed comprising naphthalene and one or more alkylbenzenes, similar catalysts including MCM-49 and overlapping temperature, WHSV and pressure conditions as disclosed and recited by the Applicant (col. 8, lines 37-40; col. 10, lines 1-20). It follows that with the same process, feed and catalyst, and at overlapping conditions, the process of Schlosberg will function and proceed in substantially the same manner as the claimed process and obtain similar results. Therefore, it is asserted, absent evidence to the contrary, that the process of Schlosberg will produce a transalkylation effluent comprising 99.0% or more aromatic compounds and an aniline point of 15oC or less, similarly as claimed. 
Schlosberg does not explicitly teach producing xylenes from the transalkylation effluent.
However, Schlosberg teaches that the alkylation (transalkylation) agent may include primarily xylenes and ethylbenzene, and that when using ethylbenzene as a transalkylating agent the ethyl substituent is selectively transferred from ethylbenzene in a mixture also containing methyl- or polymethylbenzene compounds (col. 7, lines 25-27 and 36-38). Thus, Schlosberg is considered to teach that, in the case of a mixture of ethylbenzene and xylenes as
a transalkylation agent, the ethyl substituent is selectively transferred from ethylbenzene over the methyl substituents on the xylenes, thereby leaving at least some of the xylenes unreacted in the transalkylation effluent. It should be noted that Schlosberg expressly discloses that the problems to be solved by the invention therein include the removal of ethylbenzene from a mixture of xylene and ethylbenzene via selective transalkylation with naphthalene (col. 1, lines 27-40). Therefore, xylenes are considered desirable products and one skilled in the art would have been motivated to recover (produce) xylenes from the transalkylation effluent.

In regards to claim 22, Schlosberg discloses that the transalkylation catalyst may comprise MCM-49 (col. 8, lines 37-40).

In regards to claim 23, Schlosberg discloses that the transalkylation conditions include a temperature from about 270oC to 600oC, a weight hourly space velocity of about 0.5 to15 hr-1, and a pressure of from about 1 to about 1000 psig (col. 10, lines 1-13). The claimed temperature, WHSV, and pressure ranges overlap the ranges disclosed by the prior art and are therefore considered prima facie obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772